1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     NAVAJO HEALTH FOUNDATION – SAGE )
4    MEMORIAL HOSPITAL, Inc.,        )
                                     )                         Case No.: 2:19-cv-00329-GMN-GWF
5
                  Plaintiff,         )
6          vs.                       )                                      ORDER
                                     )
7    RAZAGHI DEVELOPMENT COMPANY, )
     LLC, et al.,                    )
8
                                     )
9                 Defendants.        )

10          Pending before the Court is Plaintiff Navajo Health Foundation’s (“Plaintiff’s”) Motion
11   for Extension of Time to Respond, (ECF No. 25), concerning the Motion to Dismiss, (ECF
12   Nos. 19, 20), filed by Defendants Tausif Hasan, Ahmad R. Razaghi, Razaghi Development
13   Company, LLC (“Defendants”). Plaintiff requests an extension until July 16, 2019, and
14   consequently must show “good cause” for the extension since the request came before the
15   applicable response deadline. See Fed. R. Civ. P. 6(b)(1); (Mot. Extension 3:7–9, ECF No. 19).
16   To satisfy that “good cause” standard, Plaintiff states that an “unexpected case commitment in
17   another case” prevented Plaintiff’s timely compliance with the Court’s original deadline. (Id.
18   2:23–3:3). The Court finds that Plaintiff’s reasoning warrants a brief extension of the response
19   deadline in this limited instance. Accordingly, Plaintiff shall have until July 16, 2019, to file a
20   response to Defendants’ Motion to Dismiss the Complaint, (ECF Nos. 19, 20).
21          Also pending before the Court is Defendants’ Motion to Stay Briefing and Consideration
22   of Plaintiff’s Motion for a Preliminary Injunction, (ECF Nos. 22, 23). The Court did not
23   automatically generate a response deadline. However, upon review of Defendants’ Motion, the
24   Court finds that Plaintiff should have an opportunity to file a response. Accordingly, Plaintiff
25   shall have until July 26, 2019, to file a response to Defendants’ Motion to Stay Briefing, (ECF


                                                 Page 1 of 2
1    Nos. 22, 23). Notably, the parties have the ability to stipulate to an extension of the briefing
2    schedule for Plaintiff’s Motion for Preliminary Injunction, (ECF No. 18).
3           Accordingly,
4           IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Time to Respond, (ECF
5    No. 25), is GRANTED. Plaintiff shall have until July 16, 2019, to file a response to
6    Defendants’ Motion to Dismiss the Complaint, (ECF Nos. 19, 20).
7           IT IS FURTHER ORDERED that Plaintiff shall have until July 26, 2019, to file a
8    response to Defendants’ Motion to Stay Briefing, (ECF Nos. 22, 23).
9                        12 day of July, 2019.
            DATED this _____
10

11
                                                   ___________________________________
12
                                                   Gloria M. Navarro, Chief Judge
                                                   United States District Court
13

14

15

16

17

18

19

20

21

22

23

24

25



                                                 Page 2 of 2
